NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 13-4188
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                   AYALA A. KING
                                            Appellant.
                                   _______________

                                   On Appeal from the
                           District Court of the Virgin Islands
                        (D.C. Criminal No. 3-13-cr-00010-002)
                       District Judge: Honorable Curtis V. Gomez
                                    ______________

                                 Argued: May 18, 2015

         Before: McKEE, Chief Judge, SMITH and SCIRICA, Circuit Judges


                           ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the Not Precedential Opinion filed in this case

on February 19, 2016, be amended as follows:

      In Part I, the standard of review for sufficiency of the evidence contains an error.

Our review of sufficiency of the evidence is “highly deferential.” United States v. McGee,

763 F.3d 304, 316 (3d Cir. 2014) (quoting United States v. Caraballo-Rodriguez, 726

F.3d 418, 430 (3d Cir. 2013) (en banc)).

      In footnote 14, “See” should be corrected to “See generally.”
       In footnote 16, the parenthetical following United States v. Irizarry, 341 F.3d 273,

305 (3d Cir. 2003), should read “finding it ‘difficult to determine if the court abused its

discretion’ in part, because the appellant failed to provide authority in support of his

argument.”

       In Part I, “Because ‘the imposition of time limits increases the efficiency of the

trial,’ a district court may set time limits on closing arguments,” should be corrected to

“Because ‘the imposition of time limits [can] increase[] the efficiency of the trial,’ a

district court may set time limits on closing arguments.”

       These errors are hereby corrected.

                                                  BY THE COURT:


                                                  /s/ Theodore A. McKee
                                                  CHIEF CIRCUIT JUDGE
Dated: March 21, 2016
CJG/cc:     Clive Rivers, Esq.
            Judith L. Bourne, Esq.
            Nelson L. Jones, Esq.